FORM 10-QSB SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended June 30, 2001 Commission File Number: 33-6738-D Eldorado Artesian Springs, Inc. (Exact name of registrant as specified in its charter as amended) Colorado 84-0907853 (State or other jurisdiction of (IRS Employer Identification No.) incorporation) Or organization) PO Box 445, Eldorado Springs, Colorado (Address of principal executive offices) (Zip Code) (303) 499-1316 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Number shares of common stock outstanding at the latest practicable date, August 9, 2001: 2,995,495. ELDORADO ARTESIAN SPRINGS, INC. INDEX Part I - Financial Information Item 1 - Financial Statements Balance Sheets June 30, 2001 (Unaudited) and March 31, 2001 Unaudited Statements of Operations For the Three Months Ended June 30, 2001 and June 30, 2000 Unaudited Statements of Cash Flows For the Three Months Ended June 30, 2001 and June 30, 2000 Notes to Unaudited Financial Statements Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Part II - Other Information Signature Page ELDORADO ARTESIAN SPRINGS, INC. Balance Sheets June 30, March 31, 2001 2001 (Unaudited) Assets Current assets Cash $ 90,185 $ 141,332 Accounts receivable Trade, net of allowance for doubtful accounts of $50,000 842,029 703,361 Other 62,616 60,241 Inventories 191,104 217,478 Prepaid expenses and other 27,540 27,540 Deposits 107,707 89,197 Deferred income taxes 18,165 18,165 Total current assets 1,339,346 1,257,314 Property, plant & equipment - net 2,117,817 2,180,674 Other assets Water rights - net 100,032 101,154 Other, net 43,611 45,061 Total other assets 143,643 146,215 $ 3,600,806 $ 3,584,203 Liabilities and Stockholders' Equity Current liabilities Line-of-credit $ 290,716 $ 290,716 Accounts payable 354,532 296,359 Accrued expenses 98,200 122,826 Customer deposits 92,644 88,707 Current maturities of long-term debt 284,510 301,907 Total current liabilities 1,120,602 1,100,515 Long-term liabilities Long-term debt 1,078,319 1,141,604 Deferred income taxes 84,464 84,464 Total liabilities 2,283,385 2,326,583 Stockholders' equity Preferred stock, par value $.001 per share; 10,000,000 shares authorized; 0 issued and outstanding - - Common stock, par value $.001 per share; 50,000,000 shares authorized; 2,995,495 issued and outstanding 2,995 2,995 Additional paid-in capital 984,656 984,656 Retained earnings 329,770 269,969 1,317,421 1,257,620 $ 3,600,806 $ 3,584,203 See notes to financial statements. ELDORADO ARTESIAN SPRINGS, INC. Unaudited Statements of Operations For the Three Months Ended June 30, 2001 2000 Revenue Water and related $1,686,230 $1,417,980 Pool 27,603 22,380 Rentals 15,073 12,900 Net revenue 1,728,906 1,453,260 Cost of goods sold 356,368 256,799 Gross profit 1,372,538 1,196,461 Operating expenses Salaries and related 626,881 576,721 Administrative and general 270,619 225,320 Delivery 93,379 73,017 Advertising and promotions 178,659 117,670 Depreciation and amortization 80,334 87,588 1,249,872 1,080,316 Operating income 122,666 116,145 Other income (expense) Interest income - 2,533 Interest expense (37,235) (37,875) (37,235) (35,342) Income before income taxes 85,431 80,803 Provision for income taxes 25,630 28,281 Net income $ 59,801 $ 52,522 Basic earnings per common share $ 0.02 $ .02 Weighted average number of shares outstanding 2,995,495 2,995,495 See notes to financial statements. ELDORADO ARTESIAN SPRINGS, INC. Unaudited Statements of Cash Flows Three Months Ended June 30, 2001 2000 Cash flows from operating activities Net income $ 59,801 $ 52,522 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 80,334 87,588 Changes in certain assets and liabilities Accounts receivable (141,043) (89,897) Inventories 26,374 9,078 Prepaid expenses and other - (4,738) Accounts payable 58,173 20,009 Accrued expenses (24,626) (13,945) Deposits (18,510) - Customer deposits 3,937 1,089 Net cash provided by operating activities 44,440 61,706 Cash flows from investing activities Purchase of property and equipment (14,905) (66,206) Purchases of other assets - (20,310) Net cash flows used in investing activities (14,905) (86,516) Cash flows from financing activities Payments on long-term debt (80,682) (57,951) Net cash flows used in financing activities (80,682) (57,951) Net decrease in cash (51,147) (82,761) Cash beginning of period 141,332 360,644 Cash ending of period $ 90,185 $ 277,883 Supplemental disclosures of cash flow information: Cash paid for interest for the three months ended June 30, 2001 and June 30, 2000 was $37,235 and $37,875, respectively. Supplemental disclosures of non-cash investing activity: During the three months ended June 30, 2001 and 2000, equipment was acquired through a capital lease for $0 and $36,150, respectively. See notes to financial statements. ELDORADO ARTESIAN SPRINGS, INC. Notes to Unaudited Financial Statements Note 1 - Summary of Significant Accounting Policies Interim Unaudited Financial Statements The interim financial statements are unaudited and reflect all adjustments (consisting only of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods. The results of operations for the three months ended June 30, 2001 and 2000 are not necessarily indicative of the results of the entire year. The financial statements included herein are presented in accordance with the requirements of Form 10-QSB and consequently do not include all of the disclosures normally made in the registrant's annual Form 10-KSB filing. These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company's Form 10-KSB for the year ended March 31, 2001. Note 2 - Stockholders' Equity Stock Option Plan On May 1, 2001, the Company granted 17,500 options to employees under the Company's 1997 Stock Option Plan to purchase common stock at $1.75 per share, fair market value at the date of the grant. Note 3 - Commitments New Facility In November 2000, the Company entered into an agreement for the purchase of land and the construction of a bottling and distribution facility. The estimated total contractual obligation is $3,380,500 and as of June 30, 2001, $353,577 has been paid for expenditures related to the new facility and is reflected in property, plant and equipment as construction in progress. The Company has received commitment agreements to provide financing for the new facility from the Small Business Administration and a bank. The two funding sources combined have agreed to extend credit in the amount of $2,842,000 for a twenty-five year term, subject to other defined terms and conditions. Any costs in excess in the two aforementioned credit sources will be funded through operations. Item 2: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This filing contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and the Company intends that such forward-looking statements be subject to the safe harbors created thereby. These forward-looking statements include the plans and objectives of management for future operations, including plans and objectives relating to services offered by and future economic performance of the Company. The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties that might adversely affect the Company's operating results in the future in a material way. Such risks and uncertainties include but are not limited to the following: availability of debt and equity financing, interest rate fluctuations, effects of regional economic and market conditions, ability to purchase additional water rights, labor and marketing costs, operating costs, packaging costs, intensity of competition and legal claims. Overview Eldorado Artesian Springs, Inc. is a Colorado based company that is primarily involved in the bottling and marketing of natural artesian spring water. The spring is located in the foothills of the Colorado Rocky Mountains and is surrounded by thousands of acres of state and city park land, assuring a well protected source. The artesian springs located on the Company's property, emanate from one of the most unique geologic sources in the world. The water is naturally purified as it rises up through many layers of sandstone under its own artesian pressure. Eldorado Artesian Spring water is bottled at the source in its natural state and is not chemically treated in any way. Currently, Eldorado's operations consist of its home/commercial delivery business (5 and 3 gallon bottles) and the PET (polyethylene terephtalate, a premium clear plastic container) consumer business. According to the Bottled Water Reporter (April/May 2001) beverage industry analysts reveal that bottled water is the fastest growing major category in the entire industry. The bottled water industry as whole is a $5.7 billion business and is currently growing at a rate of 9% to 10% per year. The PET segment of the bottled water industry is currently a $1.9 billion business and is growing at a much faster rate (at an estimated 25% to 35% per year) than the industry as a whole. The bottled water market is currently at 5.0 billion gallons per year and analysts estimate that the bottled water industry will surpass 7.0 billion gallons by 2005. The Company has experienced growth in the most recent years that necessitated the need for additional office space and warehouse space. In January of 2001, the Company began construction of a new facility in Louisville, Colorado about 10 miles from Eldorado Springs. The facility will function as the bottling, distribution and office facilities. The building is scheduled to be completed July 2001. Total square footage of the building is approximately 38,000 square feet. The Company will continue to bottle the same spring water that will be transported from the spring in Eldorado Springs to the new facility in stainless steel tanker trucks. Results of Operations Net revenues for the three months ended June 30, 2001 increased $275,646 or 19.0% compared to the same period ended June 30, 2000. Five and three gallons product sales increased 20.7% for the three months ended June 30, 2001 compared to the same period of the prior year. Sales of the one-gallon products increased 32.7% for the three months ended June 30, 2001 compared to the same period of the prior year. Sales of the PET products (1.5 liters and smaller) increased 12.9% for the three months ended June 30, 2001 compared to the same period of the prior year. Five and three gallon product sales account for 56.5% of net revenues, one gallon products account for 9.0% of revenues and PET products account for 19.7% of revenues. For the three months ended June 30, 2001 cost of goods sold was $356,368 compared to $256,799 for the three months ended June 30, 2000. Resulting gross profit was 79.4% of revenues for the three months ended June 30, 2001 compared with a gross profit of 82.3% for the three months ended June 30, 2000. The decrease in gross profit compared to the same period in the previous year is the result of the change in product mix with an emphasis on the sale of the smaller PET products during the three months ended June 30, 2001. Gross profit increased 14.7% from $1,196,461 for the three months June 30, 2000 to $1,372,538 for the three months ended June 30, 2001. Operating expenses for the three months ended June 30, 2001 increased 15.7% to $1,249,872 from $1,080,316 for the same period of the prior year. Salaries and related expenses increased 8.7% for the three months ended June 30, 2001.
